United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 January 14, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 03-40842
                         Summary Calendar


DETROY DECKARD,

                                    Plaintiff-Appellant,

versus

JOHN CATOE,

                                    Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                        USDC No. 9:02-CV-37
                       --------------------

Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Detroy Deckard appeals the district court’s order granting

the motion for summary judgment filed by appellee, Deputy Sheriff

John Catoe, and dismissing on grounds of qualified immunity his

complaint raising claims of false arrest and malicious

prosecution.   The summary judgment evidence reflects that Catoe

mistakenly identified Deckard as the person who sold him crack

cocaine during an undercover investigation.   There is no genuine

issue whether Catoe knew the identification was erroneous or

whether Catoe acted with reckless disregard for the truth.        See

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 03-40842
                               -2-

Freeman v. County of Bexar, 210 F.3d 550, 553 (5th Cir. 2000).

Catoe’s identification of Deckard as the perpetrator, although

mistaken, was not objectively unreasonable based upon information

available to Catoe at the time he made the identification.   See

Wren v. Towe, 130 F.3d 1154, 1158 (5th Cir. 1997).   The dismissal

of Deckard’s false-arrest claim is affirmed.   Because there is no

reason to believe that Catoe’s actions were malicious, the

dismissal of the malicious-prosecution claim is also affirmed.

See Goodson v. City of Corpus Christi, 202 F.3d 730, 739 (5th

Cir. 2000).

     AFFIRMED.